Citation Nr: 1326578	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-22 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease with patellofemoral syndrome.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include major depressive disorder and an adjustment disorder.

5.  Entitlement to service connection for  refractive error, claimed as vision problems.




REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to November 1971, from September 1984 to February 1985, and from September 2006 to January 2007.  He subsequently had Reserve service.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, granted service connection for left knee degenerative joint disease with patellofemoral syndrome and assigned an initial 10 percent rating, effective January 5, 2007; but denied service connection for a lumbar spine disorder, bilateral hearing loss, refractive error and major depressive disorder..  In August 2009, the Veteran filed a notice of disagreement (NOD) with this rating decision.  A statement of the case (SOC) was issued in May 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later than month.

As the Veteran disagreed with the initial rating assigned following the award of service connection for a left knee disorder, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In August 2009, the Veteran withdrew his request for a hearing.

In January 2010, the Veteran filed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), appointing the Puerto Rico Public Advocate for Veterans Affairs as his representative.  The Board recognizes this representation.

As regards characterization of the appeal, the Board notes that, while the RO originally characterized the psychiatric disability claim as one for service connection for major depressive disorder, the record reflects other psychiatric diagnoses.  In addition, the Veteran's claim for service connection for PTSD was denied in an unappealed March 2013 rating decision.  Given those facts, and because the he RO has actually considered the various other diagnoses in adjudicating the claim, the Board has recharacterized this claim as reflected on the title page. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals adjudicatory documents related to the Veteran's claims.

The Board's decision addressing the Veteran's claim for service connection for refractive error is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that, in the May 2009 NOD, the Veteran appears to raise a claim for service connection for tinnitus.  Such a claim has not been addressed by the RO.  As such, this matter is not properly before the Board, and is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's hypermetropia, astigmatism and presbyopia are refractive errors of the eye, and, therefore, not disabilities for VA compensation purposes..


CONCLUSION OF LAW

The criteria for service connection for refractive error, claimed as vision problems, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a vision condition.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The March 2009 RO rating decision reflects the initial adjudication of the claim after the issuance of the December 2007 letter.


The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the report of an April 2008 VA examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim for service connection for refractive error, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).   

A constitutional or developmental abnormality, such as refractive error, is not a disease or injury within the meaning of applicable legislation (i.e., not a compensable disability).  38 C.F.R. §§ 3.303(c), 4.9. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for refractive error, claimed as vision problems, must be denied.  

The Veteran's vision was measured to be 20/20 in each eye in examinations conducted in March 1982, March 1984, September 1984, November 1984, March 1989, December 1993 and April 1996.  It was measured to be 20/30 in each eye in a December 2001 examination.

A report of an April 2008 VA examination reflects the Veteran's complaints of blurred vision without the use of glasses for one year.  Following a physical examination, a diagnosis of a refractive error (hypermetropia, astigmatism, presbyopia) was made.  The examiner opined that the Veteran's loss of vision was caused by or a result of his refractive error and was not related to his service.

As noted above, the diagnosed eye conditions affecting the Veteran's visions that are the subject of the instant appeal, are hypermetropia, astigmatism and presbyopia.  Such conditions are refractive errors of the eye and therefore are not disabilities for VA compensation purposes.   38 C.F.R. §§ 3.303(c), 4.9.  

While the Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), the Veteran has not alleged, and competent evidence does not indicate, that such has occurred in this case.  The Board notes that while the Veteran has been diagnosed with a variety of other eye disorders, including bilateral pterygium and bilateral incipient senile cataracts, claims for these disorders  were denied in an unappealed March 2009 rating decision, and are not now before the Board..  In any event, however, it is noteworthy that none of these disorders is medically shown to result from in-service aggravation of any refractive error. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, the condition-vision problems-for which service connection is sought is associated with disorders not recognized as diseases or injuries for VA compensation purposes, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for refractive error claimed as vision problems must be denied, because the first essential criterion for service connection-evidence  of a current disability upon which to predicate a grant of service connection-has  not been met. 

As the preponderance of the error is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  

ORDER

Service connection for refractive error, claimed as vision problems, is denied.



REMAND

The Board's review of the claims file reveals that further RO action in the claims remaining on appeal are warranted. 

As regards the Veteran's service-connected left knee degenerative joint disease, the Board notes that his most recent VA orthopedic examination was conducted in April 2008.  The Veteran generally contends that the report of an April 2008 VA examination--which is over five years old--is now inadequate to evaluate his current left knee symptoms.

In light of the above, to ensure that the record reflects the current severity of this disability, the Board finds that more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Regarding the Veteran's claimed lumbar spine disorder, the Board notes that the record documents that the Veteran sustained an injury to his lumbar spine upon lifting a box at his civilian employment in November 1996.  However, the Veteran has not alleged direct service connection, but rather has alleged that his preexisting lumbar spine disorder was aggravated by his active duty service, specifically the use of heavy equipment for training and combat training.  In an April 2009 opinion, 
N. V., a private chiropractor, stated that the Veteran's preexisting lumbar spine disorder "could have worsened as a result of the overweight sustained on his shoulders by the required equipment of his employment over prolonged periods of time."  The speculative terminology used by N. V. does not provide a sufficient basis for an award of service connection for a lumbar spine disorder.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  Moreover, this April 2009 opinion did not relate the required use of equipment to the Veteran's active duty service.

As regards the Veteran's claim for service connection for hearing loss, the Veteran contends that he sustained hearing loss due to exposure to acoustic trauma from live fire and combat exercises.  The Veteran underwent a VA audiological evaluation in April 2008.  Audiometric testing revealed hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  See 38 C.F.R. § 3.385.  However, the audiologist did not provide any opinion as to etiology of current hearing loss.  The Board notes that the RO denied the Veteran's claim for service connection for bilateral hearing loss on the basis of no current disability; however, the April 2008 VA audiometric results did reveal hearing loss to an extent recognized as a disability for VA purposes.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, he contends that being released from active duty (REFRAD) by his chain of command resulted in his depression and other psychiatric symptoms.  He further contends that his symptoms began in November 2006 after filing an investigation with the Inspector General's office.  The April 2008 VA examiner diagnosed the Veteran with depressive disorder not otherwise specified but did not provide an etiological opinion.  In addition, the post-service clinical evidence documents an assessment of an adjustment disorder with anxiety in August 2007 as well as major depressive disorder in July 2009; the April 2008 VA examiner did not address these other diagnoses.

Under the circumstances noted above, the Board also finds that further examination and opinion is needed to resolve the matters of service connection for a lumbar spine disorder, hearing loss and psychiatric disability other than PTSD.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO/AMC should arrange for the Veteran to undergo VA spine, orthopedic, audiology, and mental disorders examinations, by appropriate professionals, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO/AMC should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo VA examinations, to ensure that the record is complete, and that all due process requirements are met, the RO/AMC should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the VA Medical Center (VAMC) in San Juan, Puerto Rico, and that records from that facility dated through April 2010 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In addition, the Veteran reported that he had received Vocational Rehabilitation services.  Hence, the RO/AMC should obtain all records of pertinent treatment from the San Juan VAMC (since April 2010) as well as any vocational rehabilitation folder or pertinent vocational rehabilitation records for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

The RO/AMC should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO/AMC's letter to the Veteran should explain that he has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO/AMC should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO/AMC's adjudication of the claims should include consideration of all additional evidence added to the record since the RO/AMC's last adjudication of the claims.

Accordingly, these matters are REMANDED for the following action:

1.  Obtain any vocational rehabilitation folder or pertinent vocational rehabilitation records for the Veteran, for association with the claims file.

2.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Also clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be scheduled to undergo VA examination, by an appropriate professional at a VA medical facility, for evaluation of his service-connected left knee degenerative joint disease.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of left knee (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

Based on review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since the November 2007 claim for increase, the Veteran's service-connected left knee disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage. 

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report. 

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be scheduled to undergo VA spine examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each currently diagnosed lumbar spine disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether (1) the disability clearly and unmistakably existed prior service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.   The examiner should specifically address the Veteran's entrance into active duty service in September 2006.

For each disability found not to clearly and unmistakable preexist service, the examiner should opine as to whether it is at least as likely as not (i.e., there is a 50 percent probability or greater probability) that the disability was incurred during service. 

In rendering the requested opinion, the physician should specifically consider the service treatment records, the April 2009 opinion from N. V. and the Worker's Compensation records related to November 1996 work-related injury, along with all other post-service medical evidence, and the Veteran's contentions. 

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be scheduled to undergo VA audiology examination, by an audiologist or appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

With respect to current bilateral hearing loss (established by the testing results of record), the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset is otherwise due to in-service injury or disease-to include in-service noise exposure, as alleged.

In rendering each requested opinion, the examiner should consider and discuss all relevant medical and lay evidence, to include the Veteran's contention that he was exposed to noise during to acoustic trauma from live fire and combat exercises.

The examiner should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran should be scheduled to undergo VA mental disorders examination, by a psychiatrist or psychologist at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies, to include psychological testing, if deemed warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current , acquired psychiatric disorders other than PTSD, including but not limited to depression, adjustment disorder and anxiety disorder.   Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to include symptoms noted in service.

In rendering the requested opinion, the examiner should specifically consider and discuss the service treatment records and post-service treatment records, including the August 2007 assessment of an adjustment disorder with anxiety, as well as the Veteran's contentions.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

9.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

12.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


